      Case: 1:20-cv-04723 Document #: 94-1 Filed: 11/25/20 Page 1 of 1 PageID #:1183




                Robert Ahdoot Active Cases in Northern District of Illinois:

Case Number Case Title                                        Assigned Judge
1:15-cv-02980    Bakov V. Consolidated World Travel           Honorable Harry D. Leinenweber
1:18-cv-1771     Boone v. MB Financial Bank                   Honorable Charles P. Kocoras

1:15-cv-01662    Duncan Place v. Danze, Inc.                  Honorable Edmond E. Chang
1:20-cv-04699    In Re: TikTok, Inc., Consumer                Honorable John Z. Lee
1:20-cv-04723    In re: TikTok, Inc. Privacy Litigation       Honorable John Z. Lee
1:16-cv-02714    Rivera et al v. Google LLC.                  Honorable Edmond E. Chang
1:20-cv-04729    S.A. v. TikTok, Inc. et al                   Honorable John Z. Lee
